Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election of Invention II, claims 8-13 in the reply filed on March 4, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 1-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, with there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 4, 2022.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because of the term “disclosed” [Abstract Line 1].  Correction is required.  See MPEP § 608.01(b).
Specification
The disclosure is objected to because of the following informality: Paragraph 44 Line 1 and 3 could read “…includes four sides 124, liner side 132, …extends across all four sides 124 including liner side 132 ….”  Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Ref. No. 24 [Fig. 11].
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 9 is objected to because of the following informality: Claim 9 could read, “…the liner seam and each side seam is a weld seam.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Claims 9-13, the claims recite, “The liner of claim 8….”  Claim 8 claims “An overpack assembly ….”  Claims 9-13 are indefinite as to what is the claimed invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Elton et al. (2009/0236338) [Elton] in view of Tom et al. (2014/0202975) [Tom], and further in view of Blomberg (2009/0242619).
	Re Claim 8, Elton – a bio container with a tote and a liner – discloses an overpack assembly [Fig. 4] comprising: an overpack [tote 72]; and a liner [10] positioned within the overpack, the liner comprising: a box shaped liner body [10] made of a fluoropolymer material having a top surface [14], a bottom surface [12], and four side surfaces [16, 18, 20, 22]; a liner seam [56], and a fitment [with ports 66, 68, and 70] extending from the top surface [Fig. 1].
	Elton does not expressly disclose a box shaped liner body made of a fluoropolymer material; however, Tom – an overpack and liner assembly – discloses the overpack [Tom, 106] with a liner made of fluoropolymer material [Tom, 102, Paragraph 56 Lines 1-6].  The Applicant believes the claimed invention has an improvement over the prior art, when the prior art discloses a substitution of material to make the liner.  See MPEP 2143 (I)(B).  One of ordinary skill would be able to manufacture the Elton liner to be made of fluoropolymer material, before the effective filing date of the invention with predictable and obvious results, so that the material can determine the rigidity of the liner [Tom, Paragraph 55 Lines 12-15], and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.
	The Elton and Tom combination does not expressly disclose a liner seam extending substantially horizontally across the middle of each of the four side surfaces; 
	Re Claim 9, Elton in view of Tom in view of Blomberg discloses the claimed invention according to Claim 8 above; further, the combination discloses the liner seam [Blomberg, 12, 22, 32, and 42] and each side seam [Blomberg, 13, 23, 33, and 43] is a weld seam [Blomberg, Paragraph 56 Lines 6-20, and Paragraph 57 Lines 7-21].
	Re Claim 10, Elton in view of Tom in view of Blomberg discloses the claimed invention according to Claim 8 above; further, the combination discloses an interface between the top surface and each side surface is void of a seam [Elton, Paragraph 88] [Blomberg, Fig. 1a, with folding lines 91’ ,92’, 93’, and 94’].
	Re Claim 11, Elton in view of Tom in view of Blomberg discloses the claimed invention according to Claim 8 above; further, the combination discloses an interface between the bottom surface and each side surface is void of a seam [Elton, Paragraph 88].
.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HICKS whose telephone number is (571)270-1893. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ROBERT J HICKS/Primary Examiner, Art Unit 3736